Exhibit 10.19

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”) is made as of _________, ____,
by and between MRC Global Inc., a Delaware corporation (the “Company”), and *
 (“Indemnitee”).

 

RECITALS

 

WHEREAS, the Company desires to attract and retain the services of highly
qualified directors, officers, legal counsel, employees, fiduciaries and other
agents, such as Indemnitee, to serve the Company, any of its direct or indirect
subsidiaries (collectively referred to herein as “Company Group”) or an
Enterprise (as herein defined);

 

WHEREAS, to induce Indemnitee to provide services to the Company Group or an
Enterprise, the Company wishes to provide Indemnitee with protection against
liability and expenses incurred while acting in such capacity to the maximum
extent permitted by law;

WHEREAS, the Company’s Certificate of Incorporation (the “Charter”) and Bylaws
(the “Bylaws”) require indemnification of the officers and directors of the
Company and Indemnitee may also be entitled to indemnification pursuant to the
General Corporation Law of the State of Delaware (the “DGCL”);

WHEREAS, the Bylaws and the DGCL expressly provide that the indemnification
provisions set forth therein are not exclusive, and thereby contemplate that
contracts may be entered into between the Company and members of the board of
directors, officers,  legal counsel, employees and other agents of the Company
Group, which contracts may provide greater protection than is afforded by the
Bylaws and DGCL;

WHEREAS, the Company and Indemnitee recognize the continued difficulty in
obtaining liability insurance for directors, officers, legal counsel,
 employees, agents and fiduciaries of the Company Group or an Enterprise,  the
significant and continual increases in the cost of such insurance and the
general trend of insurance companies to reduce the scope of coverage of such
insurance;

WHEREAS, the Company and Indemnitee further recognize the substantial increase
in corporate litigation in general, subjecting directors, officers, legal
counsel,  employees, agents and fiduciaries to expensive litigation risks at the
same time as the availability and scope of coverage of liability insurance
provide increasing challenges for the Company;

WHEREAS, Indemnitee does not regard the protection currently provided by
applicable law, the Company’s governing documents and available insurance as
adequate under the present circumstances, and Indemnitee may not be willing to
continue to serve in such capacity without additional protection;

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
the increased difficulty in attracting and retaining highly qualified persons
such as Indemnitee is detrimental to the best interests of the Company’s
stockholders and that the Company should act to assure Indemnitee that there
will be increased certainty of such protection in the future;

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of,
Indemnitee to the fullest extent permitted by applicable law, regardless of any
amendment or revocation of the Charter or Bylaws, so that Indemnitee will serve
or continue to serve the Company Group or an Enterprise, free from undue concern
that Indemnitee will not be so indemnified; and

WHEREAS, this Agreement is a supplement to and in furtherance of the
indemnification provided in the Charter, Bylaws and any resolutions adopted
pursuant thereto, and shall not be deemed a substitute therefor, nor to diminish
or abrogate any rights of Indemnitee thereunder.





 

 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

Section 1.Services.  Indemnitee agrees to serve as an officer, director, legal
counsel, employee, fiduciary or other agent of the Company Group or an
Enterprise.  Indemnitee may at any time and for any reason resign from such
position (subject to any other contractual obligation or any obligation imposed
by law), in which event no member of the Company Group shall have any obligation
under this Agreement to continue Indemnitee in such position.  This Agreement
shall not be deemed an employment contract between the Company (or the Company
Group or any Enterprise) and Indemnitee.  The foregoing notwithstanding and
subject to Section 16 of this Agreement, this Agreement shall continue in force
after Indemnitee has ceased to serve as an officer, director, legal counsel,
employee, fiduciary or other agent of the Company Group or an Enterprise, and
will continue to provide coverage, to the extent provided for in this Agreement,
for matters that occurred while Indemnitee served in such capacity.

 

Section 2.Definitions

 

As used in this Agreement:

 

(a)“Corporate Status” describes the status of a person as a current or former
director, officer, legal counsel,  employee, agent, trustee or consultant of the
Company Group or of any other Enterprise which such person is or was serving at
the request of the Company.

 

(b)“Enforcement Expenses” shall include all reasonable attorneys’ fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees and all other disbursements or expenses of the
types customarily incurred in connection with an action to enforce
indemnification or advancement rights, or an appeal from such action, including,
without limitation, the premium, security for and other costs relating to any
cost bond, supersedes bond or other appeal bond or its equivalent.

 

(c)“Enterprise” means any corporation, limited liability company, partnership,
joint venture, trust, employee benefit plan or other legal entity (other than an
entity within the Company Group) of which Indemnitee is or was serving at the
request of the Company as a director, officer, legal counsel,  employee, agent,
trustee, consultant or fiduciary.

 

(d)“Expenses” shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise participating in, a Proceeding (hereinafter defined) or an appeal
resulting from a Proceeding, including, without limitation, the premium,
security for and other costs relating to any cost bond, supersedes bond or other
appeal bond or its equivalent.  Expenses, however, shall not include amounts
paid in settlement by Indemnitee or the amount of judgments or fines against
Indemnitee.

 

(e)“Independent Counsel” means a law firm, or a partner (or, if applicable,
member) of such a law firm, that is experienced in matters of Delaware
corporation law and neither presently is, nor in the past two years has been,
retained to represent:  (i) any member of the Company Group, any Enterprise or
Indemnitee in any matter material to any such party (other than with respect to
matters concerning the Indemnitee under this Agreement, or of other indemnitees
under similar indemnification agreements), or (ii) any other party to the
Proceeding giving rise to a claim for indemnification
hereunder.  Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either any member of the Company Group or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.  The Company agrees to pay the
reasonable fees and expenses of the Independent Counsel and to fully indemnify
such counsel against any and all expenses, claims, liabilities and damages
arising out of or relating to this Agreement or Independent Counsel’s engagement
pursuant to this Agreement.





-2-

 

 

--------------------------------------------------------------------------------

 

 

(f)The term “Proceeding” shall include any threatened, pending or completed
action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether brought in the right of the Company Group or
otherwise and whether of a civil, criminal, administrative legislative, or
investigative (formal or informal) nature, including any and all appeals
therefrom, in which Indemnitee was, is or will be involved as a party, potential
party, non-party witness or otherwise by reason of the fact that Indemnitee is
or was a director, consultant,  legal counsel, employee, fiduciary, agent or
officer of the Company or is or was serving at the request of the Company as a
director, officer, legal counsel,  employee, agent, consultant or trustee of any
direct or indirect subsidiary or any Enterprise or by reason of any action taken
by Indemnitee (including, without limitation, in the case of legal counsel, any
error or omission in giving legal advice) or of any action taken on Indemnitee’s
 part while acting as director, legal counsel, employee, agent, trustee,
consultant or officer of the Company, or while serving at the request of the
Company as a director, consultant, legal counsel,  officer, employee, agent or
trustee of any direct or indirect subsidiary of the Company or any Enterprise,
in each case whether or not serving in such capacity at the time any liability
or expense is incurred for which indemnification, reimbursement, or advancement
of expenses can be provided under this Agreement.  If the Indemnitee believes in
good faith that a given situation may lead to or culminate in the institution of
a Proceeding, such situation shall be considered a Proceeding under this
paragraph. The term “Proceeding” shall not include any action, suit or
arbitration, or part thereof, initiated by Indemnitee to enforce Indemnitee’s
rights under this Agreement as provided for in Section 14(e) of this Agreement.

 

Section 3.Indemnity in Third-Party Proceedings.  The Company shall indemnify
Indemnitee in accordance with the provisions of this Section 3 if Indemnitee is,
or is threatened to be made, a party to or a participant in any Proceeding,
other than a Proceeding by or in the right of any member of the Company Group to
procure a judgment in its favor (which is covered by Section 4 of this
Agreement).  Pursuant to this Section 3, Indemnitee shall be indemnified to the
fullest extent permitted by law against all Expenses, judgments, fines and
amounts paid in settlement actually and reasonably incurred by Indemnitee or on
Indemnitee’s  behalf in connection with such Proceeding or any claim, issue or
matter therein, if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of any member of the Company Group and, in the case of a criminal
proceeding, had no reasonable cause to believe that Indemnitee’s conduct was
unlawful.  Indemnitee shall not enter into any settlement in connection with a
Proceeding without 10 days’ prior notice to the Company.

 

Section 4.Indemnity in Proceedings by or in the Right of the Company.  The
Company shall indemnify Indemnitee in accordance with the provisions of this
Section 4 if Indemnitee is, or is threatened to be made, a party to or a
participant in any Proceeding by or in the right of any member of the Company
Group to procure a judgment in its favor.  Pursuant to this Section 4,
Indemnitee shall be indemnified to the fullest extent permitted by law against
all Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
 behalf in connection with such Proceeding or any claim, issue or matter
therein, if Indemnitee acted in good faith and in a manner Indemnitee reasonably
believed to be in or not opposed to the best interests of any member of the
Company Group.  No indemnification for Expenses shall be made under this Section
4 in respect of any claim, issue or matter as to which Indemnitee shall have
been finally adjudged by a court to be liable to any member of the Company
Group, unless and only to the extent that the Delaware Court of Chancery (the
“Delaware Court”) or any court in which the Proceeding was brought shall
determine upon application that, despite the adjudication of liability but in
view of all the circumstances of the case, Indemnitee is fairly and reasonably
entitled to indemnification for such expenses as the Delaware Court or such
other court shall deem proper.

 

Section 5.Indemnification for Expenses of a Party Who is Wholly or Partly
Successful.  Notwithstanding any other provisions of this Agreement and except
as provided in Section 9, to the extent that Indemnitee is a party to or a
participant in and is successful, on the merits or otherwise, in any Proceeding
or in defense of any claim, issue or matter therein, the Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by Indemnitee
in connection therewith.  If Indemnitee is not wholly successful in such
Proceeding but is successful, on the merits or otherwise, as to one or more but
less than all claims, issues or matters in such Proceeding, the Company shall
indemnify Indemnitee against all Expenses actually and reasonably incurred
by Indemnitee or on Indemnitee’s behalf in connection with each successfully
resolved claim, issue or matter.  For purposes of this Section and without
limitation, the termination of any claim, issue or matter in such a Proceeding
by



-3-

 

 

--------------------------------------------------------------------------------

 

dismissal, with or without prejudice, shall be deemed to be a successful result
as to such claim, issue or matter.  Nothing in this Section 5 is intended to
limit Indemnitee’s rights provided for in Sections 3 and 4.

 

Section 6.Indemnification For Expenses of a Witness.  Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason
of Indemnitee’s Corporate Status, a witness or otherwise asked to participate in
any Proceeding to which Indemnitee is not a party and is not threatened to be
made a party, Indemnitee shall be indemnified against all Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection
therewith.  Nothing in this Section 6 is intended to limit Indemnitee’s rights
provided for in Sections 3 and 4.

 

Section 7.Partial Indemnification.  If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of expenses, but not, however, for the total amount thereof, the Company
shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled.

Section 8.Additional Indemnification.

(a) Except as provided in Section 9, and notwithstanding any limitation in
Sections 3, 4, or 5, the Company shall indemnify Indemnitee to the fullest
extent permitted by law if Indemnitee is a party to or is threatened to be made
a party to any Proceeding (including a Proceeding by or in the right of any
member of the Company Group to procure a judgment in its favor) against all
Expenses, judgments, fines, and amounts paid in settlement actually and
reasonably incurred by Indemnitee in connection with the Proceeding.

(b)For purposes of Section 8(a), the meaning of the phrase “to the fullest
extent permitted by law” shall include, but not be limited to:

 

i.to the fullest extent permitted by the provision of the DGCL that authorizes
or contemplates additional indemnification by agreement, or the corresponding
provision of any amendment to or replacement of the DGCL or such provision
thereof; and

 

ii.to the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its directors.

Section 9.Exclusions.  Notwithstanding any provision in this Agreement to the
contrary, the Company shall not be obligated under this Agreement:

(a)to make any indemnity for amounts otherwise indemnifiable hereunder (or for
which advancement is provided hereunder) if and to the extent that Indemnitee
has otherwise actually received such amounts under any insurance policy,
contract, agreement or otherwise;

(b)to make any indemnity for an accounting of profits made from the purchase and
sale (or sale and purchase) by Indemnitee of securities of the Company within
the meaning of Section 16(b) of the Securities Exchange Act of 1934, as amended,
or similar provisions of state statutory law or common law; or

(c)to make any indemnity or advancement that is prohibited by applicable law.

Section 10.Advances of Expenses.  Notwithstanding any provision of this
Agreement to the contrary, the Company shall advance, to the extent not
prohibited by law, all Expenses incurred by or on behalf of Indemnitee (or which
Indemnitee determines are reasonably likely to be paid or incurred by Indemnitee
within three months) in connection with any Proceeding, and such advancement
shall be made within 20 days after the receipt by the Company of a statement or
statements requesting such advances (which shall include invoices received by
Indemnitee in connection with such Expenses but, in the case of invoices in
connection with legal services, any references to legal work performed or to
expenditures made that would cause Indemnitee to waive any privilege accorded by
applicable law shall not be included with the invoice) from time to time,
whether prior to or after final disposition of any Proceeding.  Advances shall
be unsecured and interest free.  Advances shall be made without



-4-

 

 

--------------------------------------------------------------------------------

 

regard to Indemnitee’s ability to repay the expenses and without regard to
Indemnitee’s ultimate entitlement to indemnification under the other provisions
of this Agreement.  The Indemnitee shall qualify for advances upon the execution
and delivery to the Company of this Agreement, which shall constitute an
undertaking providing that the Indemnitee undertakes to the fullest extent
required by law to repay the amounts advanced (without interest) if and to the
extent that it is ultimately determined by a court of competent jurisdiction in
a final judgment, not subject to appeal, that Indemnitee is not entitled to be
indemnified by the Company.  No other form of undertaking shall be required
other than the execution of this Agreement.  The right to advances under this
paragraph shall in all events continue until final disposition of any
Proceeding.  Nothing in this Section 10 shall limit Indemnitee’s right to
advancement pursuant to Section 14(e) of this Agreement. The parties agree that
for the purposes of any advancement of Expenses for which Indemnitee has made
written demand to the Company in accordance with this Agreement, all Expenses
included in such demand that are certified by affidavit of Indemnitee’s legal
counsel as being reasonable shall be presumed conclusively to be reasonable.

Section 11.Procedure for Notification and Defense of Claim.

(a)To obtain indemnification under this Agreement, Indemnitee shall submit to
the Company a written request therefor, and, if Indemnitee so chooses pursuant
to Section 12 of this Agreement, such written request shall also include a
request for Indemnitee to have the right to indemnification determined by
Independent Counsel.  The omission by Indemnitee to notify the Company hereunder
will not relieve the Company from any liability which it may have to Indemnitee
hereunder, under the Charter, the Bylaws, any resolution of the Board providing
for indemnification or otherwise, and any delay in so notifying the Company
shall not constitute a waiver by Indemnitee of any rights under this
Agreement.  The Secretary of the Company shall, promptly upon receipt of such a
request for indemnification, advise the Board in writing that Indemnitee has
requested indemnification.

 

(b)The Company will be entitled to participate in any Proceeding at its own
expense.

 

Section 12.Procedure Upon Application for Indemnification.

 

(a)Upon written request by Indemnitee for indemnification pursuant to Section
11(a), a determination, if such determination is required by applicable law,
with respect to Indemnitee’s entitlement thereto shall be made in the specific
case: (i) by Independent Counsel in a written opinion to the Board if Indemnitee
so requests in such written request for indemnification pursuant to Section
11(a), or (ii) by the Company in accordance with applicable law if Indemnitee
does not so request such determination be made by Independent Counsel.  In the
case that such determination is made by Independent Counsel, a copy of
Independent Counsel’s written opinion shall be delivered to Indemnitee and, if
it is so determined that Indemnitee is entitled to indemnification, payment to
Indemnitee shall be made within 10 days after such determination.  Indemnitee
shall cooperate with the Independent Counsel, or the Company, as applicable,
making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such counsel or the Company upon
reasonable advance request any reasonable documentation or information which is
not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination.  Any
costs or expenses (including attorneys’ fees and disbursements) incurred by
Indemnitee in so cooperating with the Independent Counsel or the Company shall
be borne by the Company (irrespective of the determination as to Indemnitee’s
entitlement to indemnification) and the Company hereby indemnifies and agrees to
hold Indemnitee harmless therefrom.

(b)In the event that Indemnitee exercises Indemnitee’s right to have
Indemnitee’s entitlement to indemnification determined by Independent Counsel
pursuant to Sections 11(a) and 12(a)(i), the Independent Counsel shall be
selected by Indemnitee, and Indemnitee shall give written notice to the Company
advising it of the identity of the Independent Counsel so selected.  The Company
may, within 10 days after such written notice of Indemnitee’s selection shall
have been given, deliver to the Indemnitee a written objection to such
selection; provided,  however, that such objection may be asserted only on the
ground that the Independent Counsel so selected does not meet the requirements
of “Independent Counsel” as defined in Section 2 of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion.  Absent a proper and timely objection, the person or firm so selected
shall act as Independent Counsel.  If such written objection is so made and
substantiated, the Independent Counsel so selected may not serve as Independent
Counsel unless and until such



-5-

 

 

--------------------------------------------------------------------------------

 

objection is withdrawn or a court has determined that such objection is without
merit.  If, within 20 days after the later of (i) submission by Indemnitee of a
written request for indemnification and Independent Counsel pursuant to Sections
11(a) and 12(a)(i) hereof, respectively, and (ii) the final disposition of the
Proceeding, including any appeal therein, no Independent Counsel shall have been
selected and not objected to, the Indemnitee may petition a court of competent
jurisdiction for resolution of any objection which shall have been made by the
Company to the selection of Independent Counsel and/or for the appointment as
Independent Counsel of a person selected by the court or by such other person as
the court shall designate. The person with respect to whom all objections are so
resolved or the person so appointed shall act as Independent Counsel under
Section 12(a) hereof.  Upon the due commencement of any judicial proceeding or
arbitration pursuant to Section 14(a) of this Agreement, Independent Counsel
shall be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing). 

 

Section 13.Presumptions and Effect of Certain Proceedings.

 

(a)In making a determination with respect to entitlement to indemnification
hereunder, it shall be presumed that Indemnitee is entitled to indemnification
under this Agreement if Indemnitee has submitted a request for indemnification
in accordance with Section 11(a) of this Agreement, and the Company shall have
the burden of proof to overcome that presumption in connection with the making
of any determination contrary to that presumption.  Neither (i) the failure of
the Company or of Independent Counsel to have made a determination prior to the
commencement of any action pursuant to this Agreement that indemnification is
proper in the circumstances because Indemnitee has met the applicable standard
of conduct, nor (ii) an actual determination by the Company or by Independent
Counsel that Indemnitee has not met such applicable standard of conduct, shall
be a defense to the action or create a presumption that Indemnitee has not met
the applicable standard of conduct.

(b)The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of guilty,
nolo contendere or its equivalent, shall not (except as otherwise expressly
provided in this Agreement) of itself adversely affect the right of Indemnitee
to indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe
that Indemnitee’s conduct was unlawful.

(c)For purposes of any determination of good faith, Indemnitee shall be deemed
to have acted in good faith if Indemnitee’s action is based on the records or
books of account of the Enterprise, including financial statements, or on
information supplied to Indemnitee by the officers of the Enterprise in the
course of their duties, or on the advice of legal counsel for the Enterprise or
the Board or counsel selected by any committee of the Board or on information or
records given or reports made to the Enterprise by an independent certified
public accountant or by an appraiser, investment banker or other expert selected
with reasonable care by the Company or the Board or any committee of the
Board.  The provisions of this Section 13(c) shall not be deemed to be exclusive
or to limit in any way the other circumstances in which the Indemnitee may be
deemed to have met the applicable standard of conduct set forth in this
Agreement.

(d)The knowledge and/or actions, or failure to act, of any director, consultant,
officer, agent or employee of any member of the Company Group or any Enterprise
shall not be imputed to Indemnitee for purposes of determining the right to
indemnification under this Agreement.

Section 14.Remedies of Indemnitee.

(a)Subject to Section 14(f), in the event that (i) a determination is made
pursuant to Section 12 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 10 of this Agreement, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 12(a) of
this Agreement within 60 days after receipt by the Company of the request for
indemnification that does not include a request for Independent Counsel, (iv)
payment of indemnification is not made pursuant to Section 5, 6 or 7 or the last
sentence of Section 12(a) of this Agreement within 10 days after receipt by the
Company of a written request therefor, (v) payment of indemnification pursuant
to Section 3, 4 or 8 of this Agreement is not made within 10 days after a
determination has been made that Indemnitee is entitled to indemnification, or
(vi) in the event that the Company or any other person takes or threatens to
take any action to declare



-6-

 

 

--------------------------------------------------------------------------------

 

this Agreement void or unenforceable, or institutes any litigation or other
action or Proceeding designed to deny, or to recover from, the Indemnitee the
benefits provided or intended to be provided to the Indemnitee hereunder,
Indemnitee shall be entitled to an adjudication by a court
of Indemnitee’s entitlement to such indemnification and/or
advancement.  Alternatively, Indemnitee, at Indemnitee’s option, may seek an
award in arbitration to be conducted by a single arbitrator pursuant to the
Commercial Arbitration Rules of the American Arbitration
Association.  Indemnitee shall commence such proceeding seeking an adjudication
or an award in arbitration within 180 days following the date on which
Indemnitee first has the right to commence such proceeding pursuant to this
Section 14(a); provided, that the foregoing time limitation shall not apply in
respect of a proceeding brought by Indemnitee to enforce Indemnitee’s rights
under Section 5 of this Agreement.  The Company shall not oppose Indemnitee’s
right to seek any such adjudication or award in arbitration.

 

(b)In the event that a determination shall have been made pursuant to
Section 12(a) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 14 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits and Indemnitee shall not be prejudiced by reason of
that adverse determination.  In any judicial proceeding or arbitration commenced
pursuant to this Section 14, the Company shall have the burden of proving
Indemnitee is not entitled to indemnification or advancement, as the case may
be.

 

(c) If a determination shall have been made pursuant to Section 12(a) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 14, absent a misstatement by Indemnitee of a material
fact, or an omission of a material fact necessary to make Indemnitee’s statement
not materially misleading, in connection with the request for indemnification.

 

(d)The Company shall be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 14 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement.  It is the intent of the Company
that, to the fullest extent permitted by law, the Indemnitee not be required to
incur legal fees or other expenses associated with the interpretation,
enforcement or defense of Indemnitee’s rights under this Agreement by litigation
or otherwise because the cost and expense thereof would substantially detract
from the benefits intended to be extended to the Indemnitee hereunder.  

 

(e) To the fullest extent permitted by law, the Company shall indemnify
Indemnitee against any and all Enforcement Expenses and, if requested by
Indemnitee, shall (within 10 days after receipt by the Company of a written
request therefor) advance, to the extent not prohibited by law, such Enforcement
Expenses to Indemnitee, which are incurred by Indemnitee in connection with any
action brought by Indemnitee for indemnification or advancement from the Company
under this Agreement or under any directors’ and officers’ liability insurance
policies maintained by the Company, regardless of whether Indemnitee ultimately
is determined to be entitled to such indemnification, advancement or insurance
recovery, as the case may be, in the suit for which indemnification or
advancement is being sought. The parties agree that for the purposes of any
advancement of Enforcement Expenses for which Indemnitee has made written demand
to the Company in accordance with this Agreement, all Enforcement Expenses
included in such demand that are certified by affidavit of Indemnitee’s counsel
as being reasonable shall be presumed conclusively to be reasonable.

(f)Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement of Indemnitee to indemnification under this Agreement shall be
required to be made prior to the final disposition of the Proceeding, including
any appeal therein.

 

Section 15.Non-exclusivity; Survival of Rights; Insurance; Subrogation.

 

(a)The rights of indemnification and to receive advancement as provided by this
Agreement shall not be deemed exclusive of any other rights to which Indemnitee
may at any time be entitled under applicable law, the Charter, the Bylaws, any
agreement, a vote of stockholders or a resolution of directors, or
otherwise.  No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee in
Indemnitee’s 



-7-

 

 

--------------------------------------------------------------------------------

 

Corporate Status prior to such amendment, alteration or repeal.  To the extent
that a change in Delaware law, whether by statute or judicial decision, permits
greater indemnification or advancement than would be afforded currently under
the Charter, the Bylaws and this Agreement, it is the intent of the parties
hereto that Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change.  No right or remedy herein conferred is intended to be
exclusive of any other right or remedy, and every other right and remedy shall
be cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise.  The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.

(b)To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, consultants, officers, legal
counsel,  employees, trustees or agents of any member of the Company Group or of
any Enterprise, Indemnitee shall be covered by such policy or policies in
accordance with its or their terms to the maximum extent of the coverage
available for any such director, consultant, officer, legal counsel,  employee,
trustee or agent under such policy or policies.  If, at the time of the receipt
of a notice of a claim pursuant to the terms hereof, any member of the Company
Group has director and officer liability insurance in effect, the Company shall
give prompt notice of such claim or of the commencement of a proceeding, as the
case may be, to the insurers in accordance with the procedures set forth in the
respective policies.  The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.

 

(c)In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.

(d)The Company’s obligation to provide indemnification or advancement hereunder
to Indemnitee who is or was serving at the request of any member of the Company
Group as a director, consultant, officer, employee, legal counsel,  trustee or
agent of any member of the Company Group or other Enterprise shall be reduced by
any amount Indemnitee has actually received as indemnification or advancement
from such member of the Company Group or such other Enterprise.

Section 16.Duration of Agreement.  This Agreement shall continue until and
terminate upon the later of:  (a) 10 years after the date that Indemnitee shall
have ceased to serve as an officer, director, legal counsel, employee, fiduciary
or agent of any member of the Company Group or an Enterprise, or (b) one year
after the final termination of any Proceeding, including any appeal, then
pending in respect of which Indemnitee is granted rights of indemnification or
advancement hereunder and of any proceeding, including any appeal, commenced by
Indemnitee pursuant to Section 14 of this Agreement relating thereto.  This
Agreement shall be binding upon the Company and its successors and assigns and
shall inure to the benefit of Indemnitee and Indemnitee’s heirs, executors and
administrators.  The Company shall require and cause any successor, and any
direct or indirect parent of any successor, whether direct or indirect by
purchase, merger, consolidation or otherwise, to all, substantially all or a
substantial part, of the business and/or assets of the Company, by written
agreement in form and substance satisfactory to the Indemnitee, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place.

Section 17.Severability.  If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever:  (a)
the validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, each portion of any section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

 

Section 18.Enforcement.





-8-

 

 

--------------------------------------------------------------------------------

 

 

(a)The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby to induce Indemnitee
to serve as an officer, director, legal counsel, employee, fiduciary or agent of
a member or members of the Company Group or an Enterprise, and the Company
acknowledges that Indemnitee is relying upon this Agreement in serving as an
officer, director, legal counsel, employee, fiduciary or agent of a member or
members of the Company Group or an Enterprise.

(b)This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof; provided,  however, that this Agreement is
a supplement to and in furtherance of the Charter, the Bylaws, any resolution of
the Board providing for indemnification and applicable law, and shall not be
deemed a substitute therefor, nor to diminish or abrogate any rights of
Indemnitee thereunder.

Section 19.Modification and Waiver.  No supplement, modification or amendment,
or waiver of any provision, of this Agreement shall be binding unless executed
in writing by the parties thereto.  No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provisions
of this Agreement nor shall any waiver constitute a continuing waiver.

 

Section 20.Notice by Indemnitee.  Indemnitee agrees promptly to notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement as provided
hereunder.  The failure of Indemnitee to so notify the Company shall not relieve
the Company of any obligation which it may have to the Indemnitee under this
Agreement or otherwise.

 

Section 21.Notices.  All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given if (a) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, (b) mailed by certified
or registered mail with postage prepaid, on the third business day after the
date on which it is so mailed, (c) mailed by reputable overnight courier and
receipted for by the party to whom said notice or other communication shall have
been directed or (d) sent by facsimile transmission, with receipt of oral
confirmation that such transmission has been received:

 

(a)If to Indemnitee, at the address indicated on the signature page of this
Agreement, or such other address as Indemnitee shall provide to the Company.

(b)If to the Company to:

 

MRC Global Inc.

Attn:  Chairman, President & Chief Executive Officer

2 Houston Center

909 Fannin Street, Suite 3100

Houston, Texas  77010

Facsimile:  866-560-0336

or to any other address as may have been furnished to Indemnitee by the Company.

Section 22.Contribution.  To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Company, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any Proceeding, in such
proportion as is deemed fair and reasonable in light of all of the circumstances
in order to reflect (i) the relative benefits received by any member of the
Company Group and Indemnitee in connection with the event(s) and/or
transaction(s) giving rise to such Proceeding; and/or (ii) the relative fault of
any member of the Company Group (and its directors, officers, employees,  legal
counsel, fiduciaries and agents) and Indemnitee in connection with such event(s)
and/or transaction(s).





-9-

 

 

--------------------------------------------------------------------------------

 

Section 23.Applicable Law and Consent to Jurisdiction.  This Agreement and the
legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules.  Except with respect to any arbitration commenced
by Indemnitee pursuant to Section 14(a) of this Agreement, the Company and
Indemnitee hereby irrevocably and unconditionally (i) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in the Delaware Court, and not in any other state or federal court in the
United States of America or any court in any other country, (ii) consent to
submit to the exclusive jurisdiction of the Delaware Court for purposes of any
action or proceeding arising out of or in connection with this Agreement, (iii)
consent to service of process at such address set forth in Section 21 of this
Agreement with the same legal force and validity as if served upon such party
personally within the State of Delaware, (iv) waive any objection to the laying
of venue of any such action or proceeding in the Delaware Court, and (v) waive,
and agree not to plead or to make, any claim that any such action or proceeding
brought in the Delaware Court has been brought in an improper or inconvenient
forum.

Section 24.Identical Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same
Agreement.  Only one such counterpart signed by the party against whom
enforceability is sought needs to be produced to evidence the existence of this
Agreement.

Section 25.Miscellaneous.  The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

[signature page follows]





-10-

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

COMPANY:

 

MRC GLOBAL INC.



 

 

By:

Daniel J. Churay

Executive Vice President – Corporate Affairs,

General Counsel and Corporate Secretary

 

 

INDEMNITEE:

 

 

 

By:

Name & Address

 



-11-

 

 

--------------------------------------------------------------------------------